EXHIBIT 10.3

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT


AFLAC INCORPORATED
RESTRICTED STOCK AWARD AGREEMENT

     This restricted stock award agreement (the "Agreement") is made this _____
day of __________________, ___________, by and between AFLAC Incorporated, a
Georgia corporation, (the "Company"), and
______________________________________, a resident of
__________________________, ____________________ ("Participant").

A.   Award. The Company hereby grants to Participant a restricted stock award of
______________ shares (each a "Share") of AFLAC Incorporated Common Stock, par
value $.10 per share, subject to the terms and conditions set forth herein and
in the 2004 AFLAC Incorporated Long-Term Incentive Plan (the "Plan").

B.   Restrictions on Transfer. Until the restriction on transfer of the Shares
lapses as provided in Paragraph D, below, or as otherwise provided in the Plan,
no transfer of the Shares or any of the Participant's rights with respect to
such Shares, whether voluntary or involuntary, by operation of law or otherwise,
shall be permitted. Unless the Board of Directors determines otherwise, upon any
attempt to transfer a Share or any rights in respect of a Share before the lapse
of such restrictions, such Share, and all of the rights related thereto, shall
be immediately forfeited by the Participant and transferred to, and reacquired
by, the Company without consideration of any kind.

C.   Forfeiture. Upon the cessation of the Participant's membership on the Board
of Directors for any reason, any and all Shares as to which the restrictions on
transferability shall not have lapsed pursuant to Paragraph D, below, or as
otherwise provided in the Plan shall be immediately forfeited by the Participant
and transferred to, and reacquired by, the Company without consideration of any
kind.

D.  Right to Exercise. Unless otherwise determined by the Committee and set
forth upon the attached Notice of Grant of Stock Options and Stock Option
Agreement, this option shall be exercisable immediately on the Date of Option
Grant; provided however, that upon the Grantee's cessation of service by reason
of retirement (i.e., following the completion of a minimum of five (5) years of
service on the Board of Directors), the Option shall be one hundred percent
(100%) vested and immediately exercisable.

E.   Miscellaneous.

          1.   Legends; Book Entry. Participant agrees that each book entry
statement evidencing a Share shall bear the following legend:

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions and restrictions against transfer) contained in the AFLAC
Incorporated 2004 Long-Term Incentive Plan and an Agreement entered into between
the registered owner of such shares and the Company. A copy of the Plan and
Agreement is on file in the office of the Secretary of the Company, 1932 Wynnton
Road, Columbus, GA 31999.

The book entry transfer evidencing the Shares shall be held in the custody of
the Company until the restrictions thereon shall have lapsed, and, as a
condition to the grant of the Shares, the Participant shall deliver to the
Company a stock power, endorsed in blank, relating to the Shares in such form as
the Secretary of the Company may require. Reasonably promptly after the
restrictions on transferability of the Shares shall lapse, the Company shall
cause to be delivered to the Participant a certificate evidencing such share,
free of the legend set forth above.

          2.   No Additional Rights. Neither this Agreement nor any of the
transactions contemplated hereby shall affect any right of the Participant to
continue as a director of the Company or otherwise to provide services to the
Company or any of its Affiliates or any of the terms or conditions of any such
service.

          3.   Notices. All notices or other communications hereunder shall be
in writing and shall be deemed to have been duly given (a) when delivered
personally, (b) upon confirmation of receipt when such notice or other
communication is sent by facsimile or telex, (c) one day after timely delivery
to an overnight delivery courier, or (d) on the fifth day following the date of
deposit in the United States mail if sent first class, postage prepaid, by
registered or certified mail. The addresses for such notices shall be as
follows:

 

If to the Company:

_________________________________



 

_________________________________



 

_________________________________



 

Facsimile: ________________________



 

Attn: ____________________________

     



If to the Participant:

_________________________________



 

_________________________________



 

_________________________________



 

Facsimile: ________________________

Either party hereto may change such party's address for notices by notice duly
given pursuant hereto.

          4.  Securities Laws Requirements. The Company shall not be obligated
to transfer any Shares to the Participant free of the restrictive legend
described in Paragraph E.1, above, if such transfer, in the opinion of counsel
for the Company, would violate the Securities Act of 1933, as amended (or any
other federal or state statutes having similar requirements as may be in effect
at the time transfer otherwise would be made).

          5.  Section 83(b) Election. The Participant acknowledges that it is
the Participant's sole responsibility and not the Company's responsibility to
file timely any election under Section 83(b) of the Internal Revenue Code of
1986, as amended, even if the Participant requests the Company or its agents to
make this filing on the Participant's behalf. The Participant shall notify the
Secretary of the Company of any such election within ten (10) days of filing
notice of the election with the Internal Revenue Service.

          6.  Failure to Enforce Not a Waiver. The failure of the Company to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

          7.  Incorporation of Plan. The Plan is hereby incorporated by
reference into this Agreement and made a part hereof, and the Shares and this
Agreement shall be subject to all terms and conditions of the Plan.

          8.  Amendments. The Board of Directors may amend the terms of this
Agreement prospectively or retroactively at any time, but no such amendment
shall impair the rights of the Participant hereunder without the Participant's
consent.

          9.  Survival of Terms. This Agreement shall apply to and bind the
Participant and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.

          10.  Rights as a Stockholder. Subject to the restrictions set forth in
the Plan and this Agreement, the Participant shall possess all incidents of
ownership with respect to the Shares, including the right to receive or reinvest
dividends with respect to such Shares and to vote such Shares.

          11.  Authority of the Board. The Board of Directors shall have full
authority to interpret and construe the terms of the Plan and this Agreement.
The determination of the Board of Directors as to any such matter of
interpretation or construction shall be final, binding and conclusive.

          12.  Representations. The Participant hereby acknowledges that the
Participant has reviewed with the Participant's own tax advisors the Federal,
state, local and foreign tax consequences of the transactions contemplated by
this Agreement. The Participant is relying solely on such advisors and not on
any statements or representations of the Company or any of its agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for any tax liability that may arise as a result of the transactions
contemplated by this Agreement.

          13.  Acceptance. The Participant hereby acknowledges receipt of a copy
of the Plan and this Agreement and that the Participant has read and understand
the terms and provisions thereof, and accepts the Shares subject to all the
terms and conditions of the Plan and this Agreement. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board of Directors upon any questions arising under this
Agreement.

          14.  Authorization. The Participant hereby authorizes and directs the
Secretary of the Company, or such other person designated by the Company, to
take such steps as may be necessary to carry out any of the transactions
contemplated by this Agreement, including without limitation the transfer of the
Shares to the Company upon their forfeiture by the Participant.

          15.  Certain Defined Terms. Capitalized terms used but not defined
herein shall have the meaning ascribed to them in the Plan.

          16.  Interpretation. Headings to provisions of this Agreement are
intended for convenience of reference only and shall have no effect on the
interpretation of this Agreement.

          17.  Severability. If any provision of this Agreement is held to be
invalid or unenforceable, the other provisions of this Agreement shall not be
affected but shall be applied as if the invalid or unenforceable provision had
not been included in this Agreement.



          18.  Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Georgia, except to the
extent that federal law is controlling.



IN WITNESS WHEREOF, the Company and Participant have executed this Agreement on
the date set forth in the first paragraph.

   

AFLAC INCORPORATED

     



By:

___________________________________



Name:

DANIEL P. AMOS

 

Title:

Chairman and Chief Executive Officer

       

(Participant)

     

____________________________________________



Name:

___________________________________